      Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------       X
                                             :
DAVID ZIGLER,                                :
                                             :
                             Plaintiff,      :       20cv2462
                                             :         (DLC)
                 -v-                         :
                                             :     OPINION AND
FEATHERSTONE FOODS, INC.; CARAWAY            :        ORDER
REALTY, LLC; SESAME DISTRIBUTION,            :
INC.; JOEL SCHONFELD; KUZARI GROUP,          :
LP; and MARK RIMER,                          :
                                             :
                             Defendants.     :
                                             :
-------------------------------------        X

APPEARANCES

For plaintiff David Zigler:

Lee Scott Shalov
Oliver Marcus Phillipson
Brett Reed Gallaway
McLaughlin and Stern, LLP
260 Madison Ave
New York, NY 10016

For defendants Featherstone Foods, Inc.; Caraway Realty, LLC;
Sesame Distribution, Inc.; and Joel Schonfeld:

Larry Hutcher
Richard C. Wolter
Davidoff Hutcher & Citron LLP
605 Third Avenue
34th Floor
New York, NY 10158

Peter Mayer Ripin
Davidoff Hutcher & Citron LLP
200 Garden City Plaza
Garden City, NY 11530

For defendants Kuzari Group, LP and Mark Rimer:
        Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 2 of 14




Neil Leon Postrygacz
Neil L. Postrygacz, Attorney at Law PC
419 Lafayette Street,
New York, NY 10003

DENISE COTE, District Judge:

        Plaintiff David Zigler (“Zigler”) seeks to enforce his

agreement with Joel Schonfeld (“Schonfeld”), which he contends

gave him the right of first refusal when Schonfeld sold his

company Featherstone Foods, Inc. (“Featherstone”).           Zigler has

sued Schonfeld, Featherstone, Caraway Realty, LLC, and Sesame

Distribution, Inc. (collectively, “Featherstone Defendants”) for

breach of contract.      In addition, he has sued the purchasers of

Featherstone -- Kuzari Group, LP and Mark Rimer (collectively,

“Kuzari Defendants”) -- for tortious interference with contract.

Because Schonfeld’s agreement with Zigler is too indefinite to

serve as an enforceable contract, the defendants’ motions to

dismiss this action are granted.

                                 Background

     The following facts are taken from Zigler’s complaint

(“Complaint”), and documents integral to it.          For purposes of

this motion, the facts alleged in the Complaint are taken to be

true.     Coal. for Competitive Elec. v. Zibelman, 906 F.3d 41, 48-

49 (2d Cir. 2018).




                                      2
      Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 3 of 14




      Zigler is a hospitality professional.       Until 2013, he

worked for the Hyatt hotel chain as a buyer for its food service

division.    Featherstone was one of Hyatt’s vendors.

I.    Zigler Joins Featherstone in 2013.

      In February 2013, Schonfeld, Featherstone’s owner,

suggested that Zigler purchase Featherstone.        When their

negotiations stalled, Schonfeld invited Zigler to join

Featherstone as an employee so that he could learn the business

and eventually succeed him as the owner and president of the

company.    Zigler accepted and joined Featherstone as its

Director of Purchasing and Finance on August 15, 2013, pursuant

to a three-year contract.     After Zigler gave notice in 2016 that

he did not wish to renew the contract, Zigler remained at

Featherstone as an at-will employee and was later promoted to

Vice President of Business Development.

II.   2017 Contemplated Purchase of Wheatfield

      In March 2017, Zigler began considering whether to purchase

one of Featherstone’s competitors, Wheatfield Distribution

(“Wheatfield”).    Schonfeld approved of the plan, but on July 21,

suggested that Featherstone purchase Wheatfield and Zigler then

purchase the combined companies.        In September 2017, however,

Schonfeld changed his mind and began to consider whether




                                    3
     Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 4 of 14




Featherstone should acquire Wheatfield’s largest customer (Kings

Food Market (“Kings”)) instead of Wheatfield.

     On October 18 and 19, 2017, Zigler sent emails to Schonfeld

demanding written assurance that he would have a right of first

refusal to purchase Featherstone.      The Complaint asserts that

Schonfeld granted Zigler the right of first refusal in exchange

for Zigler’s “continued efforts as an employee of [Featherstone]

related to the acquisition of Kings,” and Zigler “abandoning”

his plan to purchase Wheatfield for himself.       Schonfeld wrote

that “this will all” be Zigler’s business one day.        Zigler then

ceased to pursue the purchase of Wheatfield and continued his

efforts to market Featherstone’s products to Kings.

III. February 15, 2018 ROFR Agreement

     On February 15, 2018, Schonfeld and Zigler executed the

one-sentence agreement (“ROFR Agreement”) that is at the heart

of this litigation.   It states that “[Schonfeld] will give

[Zigler] right of first refusal to purchase Featherstone Foods,

Sesame Distribution, Caraway and any related entities.”1         On May

17, the Featherstone Defendants attempted to substitute a more


1 The Complaint purported to include the ROFR Agreement as
“Exhibit 1,” but no exhibit was attached. The defendants
attached the ROFR Agreement to their motion to dismiss. The
document is properly considered on this motion as
“incorporate[d] by reference” and as “integral to the
complaint.” Int’l Audiotext Network, Inc. v. Am. Tel. & Tel.
Co., 62 F.3d 69, 72 (2d Cir. 1995).

                                   4
      Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 5 of 14




detailed four-page agreement for the ROFR Agreement, but neither

Zigler nor Schonfeld executed it.

IV.   Schonfeld Sells Featherstone.

      In December 2018, Schonfeld executed a letter of intent

(“Letter of Intent”) pursuant to which the private equity firm

Kuzari Group, LP (“Kuzari”) would purchase Featherstone.          The

Kuzari Defendants knew of the ROFR Agreement and asked that the

Featherstone Defendants not disclose the Letter of Intent to

Zigler.

      In early January 2019, Zigler learned of the Kuzari

Defendants’ imminent purchase of Featherstone.         Zigler demanded

that Schonfeld provide him with a copy of the Letter of Intent.

Schonfeld refused.

      On January 4, Schonfeld sent Zigler a letter agreement to

rescind the ROFR Agreement.     Zigler declined to sign the letter

and insisted on exercising his rights pursuant to the ROFR

Agreement.   Schonfeld told Zigler that he “would not want to

match” the Kuzari terms.     Zigler explained that he could not

determine whether he would want to match the Kuzari Defendants’

offer until he had reviewed the Letter of Intent.

      On January 7, 2019 Zigler resigned from Featherstone.            On

January 9, Schonfeld provided Zigler with a “broad outline” of

certain key financial figures.      Zigler reaffirmed his interest



                                    5
     Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 6 of 14




in purchasing Featherstone.    In December 2019, Schonfeld

completed the sale of Featherstone to the Kuzari Defendants.

     Zigler filed this action on March 20, 2020.        On June 11,

the defendants moved to dismiss the Complaint.        A June 12

Scheduling Order allowed the plaintiff the option of opposing

the motion or filing an amended complaint.       It warned that it

would be unlikely that the plaintiff would be given a further

opportunity to amend.   On July 17, Zigler opposed the

defendants’ motion to dismiss.     Attached as an exhibit to

Zigler’s opposition brief, however, was a “Proposed First

Amended Complaint” (“PFAC”).     The motion to dismiss became fully

submitted on August 14.

     The one difference of significance between the Complaint

and the PFAC is its statement of the consideration for the ROFR

Agreement.   While the Complaint states that the ROFR Agreement

gave Zigler a right of first refusal “in consideration of [his]

abandonment of his plan to purchase a second company in late

2017 and to instead continue his employment with Featherstone,”

the PFAC claims that the right of first refusal was given “in

consideration of Zigler’s abandonment of ongoing negotiations to

purchase a second company and to instead continue his employment

with Featherstone.”




                                   6
     Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 7 of 14




                              Discussion

     The defendants have moved to dismiss the Complaint in its

entirety.   The Complaint contains two causes of action, one for

breach of contract and a second for tortious interference with

contract.

     When deciding a motion to dismiss under Rule 12(b)(6), Fed.

R. Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”        Zibelman, 906

F.3d at 48-49.   To survive a motion to dismiss, “a complaint

must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).       A complaint must

do more than offer “naked assertions devoid of further factual

enhancement,” and a court is not “bound to accept as true a

legal conclusion couched as a factual allegation.”        Id. (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).         In

determining the adequacy of a complaint, “a district court may

consider the facts alleged in the complaint, documents attached

to the complaint as exhibits, and documents incorporated by

reference in the complaint.”     DiFolco v. MSNBC Cable L.L.C., 622

F.3d 104, 111 (2d Cir. 2010).




                                   7
      Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 8 of 14




I.   Breach of Contract

     In its first cause of action, the Complaint asserts that

the Featherstone Defendants breached the ROFR Agreement.          The

defendants move to dismiss this claim on the grounds that the

ROFR Agreement lacks consideration and is an unenforceable

“agreement to agree.”

     A.   Consideration

     Under New York law, “[a]ll contracts must be supported by

consideration, consisting of a benefit to the promisor or a

detriment to the promisee.”     Beitner v. Becker, 824 N.Y.S.2d

155, 156 (2d Dep’t 2006).2     A contract lacks consideration when

the obligation of one party is illusory, meaning only one side

is bound to perform.    See Curtis Properties Corp. v. Greif

Companies, 628 N.Y.S.2d 628, 632 (1st Dep’t 1995).         “The courts

avoid an interpretation that renders a contract illusory and

therefore unenforceable for lack of mutual obligation and prefer

to enforce a bargain where the parties have demonstrated an

intent to be contractually bound.”       Id.




2 The plaintiff is a resident of Connecticut, and the defendants
are all either residents of New York State or have their
principal place of business in New York State. The parties’
briefs assume that New York law controls, and this “implied
consent . . . is sufficient to establish choice of law.”
Santalucia v. Sebright Transp., Inc., 232 F.3d 293, 296 (2d Cir.
2000) (citation omitted).

                                    8
     Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 9 of 14




     “Generally, past consideration is no consideration and

cannot support an agreement because the detriment did not induce

the promise.     That is, since the detriment had already been

incurred, it cannot be said to have been bargained for in

exchange for the promise.”     Korff v. Corbett, 65 N.Y.S.3d 498,

502 (1st Dep’t 2017) (citation omitted).       Section 5-1105 of the

New York General Obligations Law provides an exception to this

general rule:

     A promise in writing and signed by the promisor or by
     his agent shall not be denied effect as a valid
     contractual obligation on the ground that
     consideration for the promise is past or executed, if
     the consideration is expressed in the writing and is
     proved to have been given or performed and would be a
     valid consideration but for the time when it was given
     or performed.

N.Y. Gen. Oblig. Law § 5-1105 (emphasis added).

     Continuation of at-will employment may constitute

consideration.    See, e.g., Taylor v. Blaylock & Partners, L.P.,

659 N.Y.S.2d 257, 259 (1st Dep’t 1997).       Continuation of at-will

employment provides “forbearance [that] is real, not illusory,

and the consideration given for the promise is validated.”

Zellner v. Stephen D. Conrad, M.D., P.C., 589 N.Y.S.2d 903, 907

(2d Dep’t 1992).

     The defendants first move to dismiss the Complaint on the

ground that the ROFR Agreement was not supported by

consideration.    The Complaint alleges that Schonfeld gave Zigler

                                   9
     Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 10 of 14




the right of first refusal to purchase Featherstone on February

15, 2018, in exchange for Zigler (1) terminating his

negotiations to purchase Wheatfield and (2) continuing to work

for Featherstone.   The ROFR Agreement does not refer to either

of these commitments by Zigler.

     According to the Complaint, Zigler abandoned his plan to

purchase Wheatfield in 2017.     That is past consideration and

does not constitute legally sufficient consideration to create

an enforceable contract since it was not expressly described in

the ROFR Agreement.

     The PFAC attempts to cure the Complaint’s defect by

introducing ambiguity.    The PFAC removes the statement that

Zigler abandoned his plan to purchase Wheatfield “in late 2017.”

In its place, the PFAC claims that Zigler abandoned his “ongoing

negotiations” to purchase Wheatfield but does not explain when

the abandonment occurred.     Obscuring the timeline that was

clearly pleaded in the Complaint does not cure the Complaint’s

defect.   Accordingly, Zigler’s termination of his negotiations

to purchase Wheatfield does not supply the consideration

necessary to enforce the ROFR Agreement.

     The Complaint and PFAC also assert that Zigler’s continued

employment with Featherstone constitutes valid consideration for

the ROFR Agreement.    Since continued at-will employment can


                                   10
      Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 11 of 14




constitute consideration, the defendants’ motion to dismiss the

breach of contract claim for lack of consideration fails.

      B.     Agreement to Agree

      The defendants next move to dismiss the breach of contract

claim on the ground that the ROFR Agreement constitutes an

unenforceable agreement to agree.        “To create a binding

contract, there must be a manifestation of mutual assent

sufficiently definite to assure that the parties are truly in

agreement with respect to all material terms.”         Tractebel Energy

Mktg., Inc. v. AEP Power Mktg., Inc., 487 F.3d 89, 95 (2d Cir.

2007).     “The law of New York is clear that a contract will not

fail for indefiniteness unless the matters left open are

material.”     Id. at 96.   But “a mere agreement to agree, in which

a material term is left for future negotiations, is

unenforceable.”     Id. at 95 (citation omitted).

      Right of first refusal agreements typically contain a set

of material terms.     A right of first refusal agreement creates a

right to “preempt” another.       3 Corbin on Contracts § 11.3

(2020).     This right is “subject to an agreed condition

precedent, typically the owner’s receipt of an offer from a

third party and the owner’s good-faith decision to accept it.”

Id.   At that point, the holder of the right may decide “whether

or not to create a contract on the same terms that the owner is



                                    11
     Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 12 of 14




willing to accept from the third party.”       Id.   “[T]he occurrence

of these events (owner’s receipt of an offer and the good-faith

decision to accept it) satisfies the condition precedent, which

‘triggers’ the right of first refusal that ‘ripens’ into an

option.”   Id.

     In Sel-Leb Mktg., Inc. v. Dial Corp., the plaintiff claimed

that the defendant breached a right of first refusal agreement

that allegedly entitled the plaintiff to make an offer to

purchase certain inventory.     No. 01 CIV. 9250 (SHS), 2002 WL

1974056 (S.D.N.Y. Aug. 27, 2002).       The court held the agreement

unenforceable because its terms were “so vague that there is no

evidence that there was a meeting of the minds demonstrating

mutual assent.”   Id. (citation omitted).      The Court noted that

the complaint had failed to plead any condition precedent, the

occurrence of which would have “triggered” the plaintiff’s right

of first refusal.

     The Complaint and PFAC suffer from precisely this defect.

The one-sentence ROFR Agreement states only that “Schonfeld will

give [Zigler] right of first refusal to purchase Featherstone

Foods, Sesame Distribution, Caraway and any related entities.”

It does not name, much less describe, any condition precedent.

Nor does the agreement indicate the duration of the right of

first refusal or identify Zigler’s consideration for this


                                   12
      Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 13 of 14




commitment by Schonfeld.      Indeed, by indicating that Schonfeld

“will” give Zigler a right in the future, it contemplated that

there would be another agreement between them.         Significantly,

the parties later exchanged a draft of a four-page agreement

that might have fleshed out any unstated terms, but neither

party executed that agreement.      Accordingly, the ROFR Agreement

is too indefinite to constitute an enforceable contract, and

Zigler’s breach of contract claim fails.

II.   Tortious Interference

      In its second cause of action, the Complaint asserts that

the Kuzari Defendants tortiously interfered with the ROFR

Agreement.   The defendants move to dismiss this claim on the

grounds that the ROFR Agreement is unenforceable and that the

Complaint fails to plead any tort damages.

      To state a claim for tortious interference under New York

law, a plaintiff must allege “(1) the existence of a valid

contract between the plaintiff and a third party, (2) the

defendant’s knowledge of that contract, (3) the defendant’s

intentional procurement of a third-party’s breach of contract

without justification, and (4) damages.”        Kaplan v. Reed Smith

LLP, 919 F.3d 154, 160 (2d Cir. 2019) (citation omitted).

      As discussed above, the ROFR Agreement is not an

enforceable contract.     Since there was no enforceable contract



                                    13
     Case 1:20-cv-02462-DLC Document 49 Filed 01/15/21 Page 14 of 14




with which the Kuzari Defendants can interfere, it is

unnecessary to address the remainder of the defendants’

arguments.   The defendants’ motion to dismiss this claim is

granted.

                              Conclusion

     The defendants’ June 11, 2020 motion to dismiss is granted.

The Clerk of Court shall enter judgment for the defendants and

close the case.

Dated:     New York, New York
           January 15, 2021


                                          _________________________
                                                 DENISE COTE
                                        United States District Judge




                                   14
